

Exhibit 10.61




 
TRAVELCENTERS OF AMERICA LLC


SHARE AWARD AGREEMENT


This Share Award Agreement (this “Agreement”) is made as of [_____________],
between [_________________] (the “Recipient”) and TravelCenters of America LLC
(the “Company”).
 
In consideration of the mutual promises and covenants contained in this
Agreement, and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:
 
1.            Grant of Shares.  Subject to the terms and conditions hereinafter
set forth and the terms and conditions of the TravelCenters of America LLC 2016
Equity Compensation Plan, as it may be amended from time to time (the “Plan”),
the Company hereby grants to the Recipient, effective as of the date of this
Agreement, [________] of its limited liability company interests represented by
common shares, no par value per share.  The shares so granted are hereinafter
referred to as the “Shares,” which term shall also include any shares of the
Company issued to the Recipient by virtue of his or her ownership of the Shares,
by share dividend, share split, recapitalization or otherwise. Capitalized terms
that are used but not defined herein shall have the meaning set forth in the
Plan.
 
2.            Vesting; Forfeiture of Shares.
 
(a)           Subject to Sections 2(b) and 2(c) hereof, the Shares shall vest
one-fifth of the total number of Shares as of the date hereof and as to a
further one-fifth of such total number of Shares on each anniversary of the date
hereof for the next four calendar years.  Any Shares not vested as of any date
are herein referred to as “Unvested Shares.”
 
(b)           Subject to Section 2(c) hereof, at the option of the Company, in
the event the Recipient ceases to render significant services, whether as an
employee or otherwise, to (i) the Company, (ii) the entity which is the
manager or shared services provider to the Company or an entity controlled by,
under common control with or controlling such entity (collectively, the
“Manager”), or (iii) an affiliate of the Company (which shall be deemed for such
purpose to include any other entity to which the Manager is the manager or
shared services provider), all or any portion of the Unvested Shares shall be
forfeited by the Recipient as of the date the Recipient ceases to render all
such services.  The Company may exercise such option by delivering or mailing to
the Recipient (or his or her estate), at any time after the Recipient has ceased
to render such services, a written notice of exercise of such option.  Such
notice shall specify the number of Unvested Shares to be forfeited.


(c)    Notwithstanding anything in this Agreement to the contrary, immediately
upon the occurrence of the death of the Recipient, a Change in Control or a
Termination Event, all of the Unvested Shares shall vest and any forfeiture or
other rights of the


1



--------------------------------------------------------------------------------




Company described in Section 2(b) shall lapse in their entirety, and such
vesting and lapse of forfeiture or other Company rights shall also immediately
apply to each other common share, no par value per share, of the Company
previously granted to the Recipient which then remains subject to comparable
restrictions and rights.
 
3.            Legends.  Certificates evidencing Shares and Shares not evidenced
by certificates shall also bear or contain, as applicable, legends and notations
as may be required by the Plan or the Company's Limited Liability Company
Agreement or Bylaws, each as in effect from time to time, or as the Company may
otherwise determine appropriate.


Promptly following the request of the Recipient with respect to any Shares (or
any other common share, no par value per share, of the Company previously
granted to the Recipient) which have become vested, the Company shall take, at
its sole cost and expense, all such actions as may be required to permit the
Recipient to resell such shares including, without limitation, providing to the
Company's transfer agent certificates of officers of the Company, and opinions
of counsel and/or filing an appropriate registration statement, and taking all
such other actions as may be required to remove the legends set forth above with
respect to transfer and vesting restrictions from the certificates evidencing
such shares and, if applicable, from the share books and records of the Company.
The Company shall reimburse the Recipient, promptly upon the receipt of a
request for payment, for all expenses (including legal expenses) reasonably
incurred by the Recipient in connection with the enforcement of the Recipient’s
rights under this paragraph.


4.            Tax Withholding.   To the extent required by law, the Company
shall withhold or cause to be withheld income and other taxes incurred by the
Recipient by reason of a grant of Shares, and the Recipient agrees that he or
she shall upon request of the Company pay to the Company an amount sufficient to
satisfy his or her tax withholding obligations from time to time (including as
Shares become vested).
  
5.            Miscellaneous.
 
(a)            Amendments.  Neither this Agreement nor any provision hereof may
be changed or modified except by an agreement in writing executed by the
Recipient and the Company; provided, however, that any change or modification
that does not adversely affect the rights hereunder of the Recipient, as they
may exist immediately prior to the effective date of such change or
modification, may be adopted by the Company without an agreement in writing
executed by the Recipient, and the Company shall give the Recipient written
notice of such change or modification reasonably promptly following the adoption
of such change or modification.
 
(b)            Binding Effect of the Agreement.  This Agreement shall inure to
the benefit of, and be binding upon, the Company, the Recipient and their
respective estates, heirs, executors, transferees, successors, assigns and legal
representatives.
 
(c)            Provisions Separable.  In the event that any of the terms of this
Agreement shall be or become or is declared to be illegal or unenforceable by
any court or other authority of competent jurisdiction, such terms shall be null
and void and shall be


2



--------------------------------------------------------------------------------




deemed deleted from this Agreement, and all the remaining terms of this
Agreement shall remain in full force and effect.
 
(d)            Notices.  Any notice in connection with this Agreement shall be
deemed to have been properly delivered if it is in writing and is delivered by
hand or by facsimile transmission or sent by registered certified mail, postage
prepaid, to the party addressed as follows, unless another address has been
substituted by notice so given:


To the Recipient:        To the Recipient’s address as set forth on the
signature page hereof.


To the Company:     TravelCenters of America LLC
Two Newton Place
255 Washington Street, Suite 300
Newton, MA      02458
Attn: Secretary


(e)            Construction.  The headings and subheadings of this Agreement
have been inserted for convenience only, and shall not affect the construction
of the provisions hereof.  All references to sections of this Agreement shall be
deemed to refer as well to all subsections which form a part of such section.
 
(f)            Employment Agreement.  This Agreement shall not be construed as
an agreement by the Company, the Manager or any affiliate of the Company or the
Manager to employ the Recipient, nor is the Company, the Manager or any
affiliate of the Company or the Manager obligated to continue employing the
Recipient by reason of this Agreement or the grant of Shares to the Recipient
hereunder.
 
(g)            Applicable Law.  This Agreement shall be construed and enforced
in accordance with the laws of the State of Delaware, without giving effect to
the principles of conflicts of laws of such state.


(h)     Binding Arbitration. Any disputes regarding this Agreement, the granting
or vesting of any shares of the Company and/or any related matters shall be
settled by binding arbitration in accordance with any Mutual Agreement to
Resolve Disputes and Arbitrate Claims between the Recipient and the Company or
in accordance with procedures set forth in any Mutual Agreement to Resolve
Disputes and Arbitrate Claims between the Recipient and the Manager. In the
absence of such an agreement, any such claims or disputes shall be resolved
through binding arbitration before one arbitrator conducted under the rules of
JAMS in Boston, Massachusetts.
 








[signature page follows]


3



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have executed this Agreement, or caused
this Agreement to be executed, under seal, as of the date first above written.
 


                        TRAVELCENTERS OF AMERICA LLC


By:_____________________________
Name:     Andrew J. Rebholz
Title:
Executive Vice President, Chief Financial     Officer and Treasurer




                        RECIPIENT:


________________________________
[Name]
[Address]




4

